EXHIBIT STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT is dated this 10th day of August, 2009 (the “Agreement"), by and among Ronald C. and Robin L. Morgan ("Seller") and Tandy Leather Factory, Inc., a Delaware corporation (the "Company"). WITNESSETH: WHEREAS, Seller currently owns an aggregate of 1,798,932 shares of the Common Stock of the Company; and WHEREAS, Seller desires to sell 500,000 shares (the "Shares") to the Company and the Company desires to purchase the Shares from Seller. NOW, THEREFORE, in consideration of the premises and the mutual promises contained in this Agreement, the parties hereto agree as follows: 1.
